               Case 5:19-cr-00521-BLF Document 42 Filed 07/16/20 Page 1 of 3




 1 JOHN D. FORSYTH (CABN 178341)
   LAW OFFICE OF JOHN D. FORSYTH
 2 2431 Fillmore Street
   San Francisco, California 94115
 3 415-401-0729 telephone
   415-401-7609 facsimile
 4 sotts@earthlink.net e-mail

 5 ATTORNEY FOR DEFENDANT
   CLARENCE PETER CHAN
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                              SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA,                          ) CASE NO. 19-CR 00521 BLF
11                                                      )
                                                        )             STIPULATION TO
12                                                      )             continue JULY 21,
        v.                                              )             2020 status conference
13                                                      )             to AUGUST 18, 2020
     CLARENCE PETER CHAN                                )             AND [PROPOSED]
14                                                      )             ORDER
             Defendants                                 )
15                                                      )
16

17

18
             In light of the Coronavirus disease 2019 (COVID-19), see General Order Nos. 72, 73 and 74, the on-
19

20 going process of reviewing the materials received from the City of Palo Alto after the service of a Rule 17

21 subpoena by the defense and an additional cache of discovery recently provided by the government, it is

22 hereby stipulated by and between counsel for the United States and counsel for the defendant, Clarence

23 Chan, that the July 21, 2020 status hearing be continued to August 18, 2020.

24           It is further stipulated that time be excluded under the Speedy Trial Act from July 21, 2020, through
25
     August 18, 2020 for effective preparation of counsel.
26
             On May 15, 2020 the Magistrate Court issued a revised Rule 17 subpoena for the defense to have
27
     access to personnel records from the Palo Alto Police Department. (Document No. 34) The subpoena was
28
     STIP TO CONTINUE JULY 21, 2020 STATUS CONFERENCE 5:19 CR 00521 BLF
                                                   1
                Case 5:19-cr-00521-BLF Document 42 Filed 07/16/20 Page 2 of 3



     sent out for service with a scheduled return date of June 11, 2020. On July 7, 2020 the magistrate court
 1
     ordered the release of the material received from the City of Palo Alto to the defense. On the same day the
 2

 3 government electronically provided additional discovery materials. The defense now requires time to

 4 adequately review the documents to examine whether that information may have any bearing on the

 5 upcoming Motion to Suppress or give rise to new requests for discovery from the government and/or the City

 6 of Palo Alto. As it has always been the intention of the parties to set a briefing schedule for the Motion to

 7 Suppress at the next status conference, it is appropriate to continue the case until the parties are prepared to

 8
     set such dates. For this reason, the parties stipulate and agree that excluding time until August 18, 2020, will
 9
     allow for the effective preparation and continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties
10
     further stipulate and agree that for the health and safety of all individuals in light of the public health
11
     emergency caused by COVID-19, the ends of justice served by excluding the time from July 21 through
12
     August 18, 2020, from computation under the Speedy Trial Act outweigh the best interests of the public and
13

14 the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

15           John D. Forsyth hereby certifies that he has obtained approval from the undersigned counsel for the

16 Office of the United States Attorney to file this stipulation and proposed order.

17 IT IS SO STIPULATED.

18
     Dated: July 16, 2020
19
     SO STIPULATED:
20                                                             /s/
                                                               _________________________________
21                                                             JOHN D. FORSYTH
                                                               Counsel for CLARENCE PETER CHAN
22
     SO STIPULATED:
23                                                             DAVID L. ANDERSON
                                                               U.S. Attorney
24
                                                               /s/
25                                                             _________________________________
26                                                             SCOTT SIMEON
                                                               Assistant U.S. Attorney
27

28
     STIP TO CONTINUE JULY 21, 2020 STATUS CONFERENCE 5:19 CR 00521 BLF
                                                   2
               Case 5:19-cr-00521-BLF Document 42 Filed 07/16/20 Page 3 of 3




 1                                             [PROPOSED] ORDER
 2
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
 3
     Court at the May 21, 2020 status conference, and for good cause shown,
 4
            IT IS HEREBY ORDERED that the July 21, 2020, status conference is continued to August 18,
 5
     2020, at 9:00 a.m.
 6
            IT IS FURTHER ORDERED that the time from July 21, 2020, through August 18, 2020, shall be
 7

 8 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
              July 16, 2020
 9 DATED: _____________________

10
                                                            ____________________________
11                                                           HON. BETH LABSON FREEMAN
                                                             United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIP TO CONTINUE JULY 21, 2020 STATUS CONFERENCE 5:19 CR 00521 BLF
                                                   3
